In a proceeding under section 330 of the Election Law (1) to validate a petition designating the petitioners as candidates of the Republican party in the primary election for certain party positions (specified in the title) in the Fourth Assembly District, Queens County; and (2) for other relief, the petitioners appeal from an order of the Supreme Court, Queens County, entered August 27, 1962, which dismissed the proceeding after a hearing. Order reversed on the law, without costs, application granted, determination of the Board of Elections annulled, and designating petition declared valid. The facts are affirmed. In our opinion, the designating petition complies substantially with the applicable provisions of the Election Law. Ughetta, Acting P. J., Kleinfeld, Hill and Hopkins, JJ., concur; Rabin, J., not voting.